Title: From George Washington to Nathanael Greene, 29 September 1780
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Gentlemen,
                            Head Quarters Tappan Sepr 29th 1780
                        
                        Major André, Adjutant General, to the British army will be brought before you for your examination. He came
                            within our lines in the night on an interview with Major General Arnold and in an assumed character; and was taken within
                            our lines, in a disguised habit, with a pass under a feigned name, and with the inclosed papers concealed upon him. After a
                            careful examination, you will be pleased, as speedily as possible, to report a precise state of his case, together with
                            your opinion of the light, in which he ought to be considered, and the punishment, that ought to be inflicted. The Judge
                            Advocate will attend to assist in the examination, who has sundry other papers, relative to this matter, which he will lay
                            before the Board. I have the honor to be Gentlemen Your most Obedt & humble servant
                        
                            Go: Washington
                        
                    